Name: Commission Regulation (EC) No 1719/97 of 3 September 1997 fixing the coefficients for reducing the compensatory payments granted under Council Regulation (EEC) No 1765/92 in the 1997/98 marketing year in certain regions of the Community
 Type: Regulation
 Subject Matter: agricultural structures and production;  farming systems;  plant product;  agricultural policy
 Date Published: nan

 L 242/32 EN Official Journal of the European Communities 4. 9 . 97 COMMISSION REGULATION (EC) No 1719/97 of 3 September 1997 fixing the coefficients for reducing the compensatory payments granted under Council Regulation (EEC) No 1765/92 in the 1997/98 marketing year in certain regions of the Community Whereas application of that method results in the fixing of the coefficients indicated in this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 1422/96 (2), and in particular Article 12 thereof, Whereas , in order to prevent complicated regionalization plans resulting in actual yields which significantly exceed historical yields, Regulation (EEC) No 1765/92 provides for the reduction of compensatory payments during the following marketing year in proportion to the overrun of the average historical yield resulting from the 1993 regionalization plans; Whereas the procedure to be used for measuring such overruns is laid down in Commission Regulation (EC) No 1237/95 of 31 May 1995 laying down detailed rules for the application of the stabilizer to the yields used for the calculation of the compensatory payments referred to in Regulation (EEC) No 1765/92f), as amended by Regula ­ tion (EC) No 769/96 (4); HAS ADOPTED THIS REGULATION: Article 1 Pursuant to Article 3 (6) of Regulation (EEC) No 1765/92, the compensatory payments for the 1997/98 marketing year shall be multiplied by a coefficient of 0,994 in the case of France . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 September 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 181 , 1 . 7. 1992, p . 12 . (J) OJ L 196, 24 . 7. 1997, p . 18 . Q OJ L 121 , 1 . 6 . 1995, p . 29 . h) OJ L 104, 27. 4. 1996, p . 12 .